Citation Nr: 9907328	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-50 910	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	K. A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant



INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  

This case once again comes before the Board of Veterans' 
Appeals (Board) pursuant to an October 1998 Order of the 
United States Court of Appeals for Veterans Claims (Court).  
In that Order, the Court vacated a January 1998 decision of 
the Board denying entitlement to service connection for 
bilateral defective hearing and tinnitus, and, in so doing, 
remanded the case to the Board for further action consistent 
with an October 1998 Joint Motion for Remand.  The case is 
now, once more, before the Board for appellate review.  


REMAND

As grounds for the aforementioned Joint Motion, it was 
asserted that the Board, in its January 1998 decision, failed 
to provide "adequate reasons and bases" for its conclusion 
that there existed "no competent medical evidence" relating 
the veteran's current hearing loss and tinnitus to his active 
military service.  

In that regard, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of either hearing loss or tinnitus.  While in August 
1952, the veteran sustained a shrapnel wound to his left 
thigh, no hearing loss or tinnitus were noted at that time.  
At the time of the veteran's service separation examination 
in July 1954, hearing for the whispered and spoken voice was 
15/15 in each ear.  

In 1995, the veteran filed his initial claim for service 
connection for hearing loss and tinnitus.  At that time, he 
argued that, while in service, he was injured by a mortar 
round, following which he experienced a constant tinnitus 
which eventually subsided.  According to the veteran, he has 
over the years suffered from an intermittent tinnitus, which 
became constant in 1995.  

In August 1995, the veteran underwent a private audiometric 
examination, the results of which were consistent with 
bilateral high frequency sensorineural hearing loss.  This 
audiogram represents the first objective evidence following 
the veteran's discharge from service of chronic defective 
hearing.  At that time, the veteran complained of an 
"intermittent noise" which had been present since the time of 
his service as a mortarman in the 1950's.  

On Department of Veterans Affairs (VA) otologic examination 
in October 1996, the veteran once again gave a history of 
having been "blown up" by a mortar round in Korea, following 
which he experienced a slight hearing loss, as well as 
tinnitus.  According to the veteran, over the years, his 
tinnitus had been intermittent, but in the past year had 
become "persistent."  A physical examination of the veteran's 
ears was essentially within normal limits.  Audiometric 
examination revealed a bilateral sensorineural hearing loss 
at 4,000 cycles, with speech discrimination of 96 percent 
bilaterally.  The pertinent diagnosis was bilateral tinnitus 
and mild high frequency sensorineural hearing loss, noise 
induced.  

In correspondence of January 1998, another of the veteran's 
physicians wrote that he had recently seen the veteran "for 
evaluation of troublesome tinnitus."  Reportedly, the veteran 
complained of tinnitus following a mortar explosion in Korea, 
which had been intermittent for the years following the 
explosion, but, as of May 1995, had become persistent.  
Interestingly, the veteran had, apparently, not had 
significant noise exposure since the time of his service in 
Korea.  Audiometric examination revealed bilateral high 
frequency sensorineural hearing loss with a peak at 5,000 
cycles.  The pertinent diagnoses were bilateral high 
frequency sensorineural loss secondary to noise trauma in 
Korea, and tinnitus secondary to such noise trauma.  It was 
the opinion of the veteran's private physician that, given 
the lack of noise exposure since the time of the veteran's 
service in Korea, his tinnitus was "secondary to...acoustic 
trauma."  

Based on the aforementioned, the Board is of the opinion that 
there exists some question as to the exact nature and 
etiology of the veteran's claimed hearing loss and tinnitus.  
This is particularly the case given the 40+ year gap between 
the veteran's period of active service and the first clinical 
evidence of either defective hearing or tinnitus.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  
Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1996, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  Special care should 
be taken to obtain any and all records of 
J. Arnow, M.D., the physician who 
evaluated the veteran for tinnitus in 
January 1998.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed hearing loss and tinnitus.  
All pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examinations, the 
examining otologist and audiologist 
should specifically comment as to whether 
the veteran currently suffers from 
chronic hearing loss and/or tinnitus, 
and, if so, whether such hearing loss and 
tinnitus as likely as not had their 
origin during his period of active 
military service.  In rendering this 
opinion, the examiner(s) should take into 
consideration the aforementioned 40+ year 
gap between the veteran's military 
service and the first clinical evidence 
of either hearing loss or tinnitus, and 
whether, given the entire evidence of 
record, any stated causal relationship 
between the veteran's inservice acoustic 
trauma and his current pathology would be 
merely speculative.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  

3.  Thereafter, the Regional Office (RO) 
should review the claims file to ensure 
that all of the above-requested 
development has been completed.  In 
particular, the RO should review the 
aforementioned examination reports to 
ensure that they are responsive to, and 
in complete compliance with, the 
directives of this remand, and, if not, 
the RO should take corrective action.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

